Title: To James Madison from John Gavino, 3 October 1802
From: Gavino, John
To: Madison, James


					
						No. 99
						Sir
						Gibraltar 3d. October 1802
					
					Without the honor of any of yours I request your kind refference to my last dispatch No. 98 accompanying one from Consul Simpson, & another from Consul OBrion.  On the 25t. Ulto. Capn. Campbell informed me that the New York Capn. Barron is coming out imediately, & has the Gun Carriages for the Empr. &ca. which inteligence he got from the Nancy of Baltimore who he Visited in the Gutt, bound to Leghorn.  He perused the Dispatches for Comodor Morris, & left them proceed in the Vessel; as this intelligence I deemd might be usefull to Consul Simpson in his Negociation with the Emperour I dispatchd him an advice Boat with the Account, to whom I paid $30 wch. hope you will aprove of.  I now beg leave to hand you at foot abstract of said Gents. Letter to me under 27h. Ulto.  Capn. Campbell Continues to Cruise at the Entrance of the Bay.
					Yesterday an English Brig of Warr arrived from Malta, brought orders from Adl. Sir Richd. Bickerton to the Commander afloat for all British Ships of Warr to proceed aloft with all possible dispatch and to take with them full six months stores of all kinds.  The Squadron of five Sail the Line that were here taulks of proceeding tomorrow—Ship Dragon, Superb, Renoun, Gibraltar & Tryumph, Sloop of War Active.  All Carts were taken up by Govt. for shipping Provisions &ca.  It is supposed the motive arrises from a discovery of the French intending to take possession of some Islands in the Morea.  I have the honor to be Sir Your most obedt. Hle. Servt.
					
						John Gavino
					
					
						P.S.  The Empr. in his Demand to the Consuls mentions the Ship here to be calld the Mesoda Capn. —wth. 30 Gunns & 40 Men his Subjects, useing his Victorious flag.  She is ready for Sea & only waites the arrival of the Pasports.  The Letter for Capn. Campbell is deliverd him.
					
					
						Extract from Consul Simpsons Letter dated Tanger 27. Sepr. 1802
						“I am very glad to hear the Gun Carriages are so near at hand, & hope on arrival they may be satisfactory  As I should be very to be absent when Capn. Barron arrives, I must deprive myself the pleasure of going for Mrs. Simpson which I would now have done.  I am happy to tell you that some matters of discursion with this Country, have already been so farr Explaind, and mis-conceptions on the part of this Goverment done away, as leaves me no room to apprehend longer a necessity of having recourse to America for Instructions as every matter is in the fairest train of perfect accomodation, and I hope the Gun Carriages will come just in time to settle every thing, at least for some Years, untill they think of something else to ask for.
						“In consequence of a further application Yesterday from the Emperour to the Consuls for Passports for the Ship in your Bay, in which he possitively says she belongs to him, they have this day been granted by us all.  The inclosed for Capn. Campbell being on that Subject, I beg you will hand it to him as soon as you can.”
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
